 



Exhibit 10.20
SEVERANCE AGREEMENT
     THIS AGREEMENT, made and entered into as of the Effective Date, by and
between Danny Heatly (the “Employee”) and Devon Energy Corporation (the
“Company”);
WITNESSETH THAT:
     WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Employee by the Company;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Employee and the Company
as follows:
     1. Definitions and Construction. The following words, terms, and phrases
used in this Agreement shall have the meanings set forth in this paragraph 1:

(a)   “Affiliate” means any entity during any period that it is an affiliate of
the Company, as the term “affiliate” is defined under Rule 12b-2 of the Exchange
Act (provided that for this purpose, “Affiliate” shall exclude natural persons).
  (b)   The “Agreement Term” shall be the period beginning on the Effective Date
and ending on the earlier of the Employee’s Date of Termination based upon the
circumstances described in paragraphs 5(a) through 5(f) or two years after the
Company has provided the Employee with written notice of the Company’s desire to
terminate the Agreement; provided if a Change of Control Date occurs at any
time, including during the above referenced two year notice period, then, the
Agreement Term may not cease prior to the earliest of the Employee’s Date of
Termination or the last day of the 24th calendar month following the calendar
month in which a Change of Control Date occurs.   (c)   “Aggregate Annual
Compensation” shall mean the sum of (i) and (ii) below:

  (i)   The Employee’s annual base salary rate in effect on the date immediately
prior to the Employee’s Date of Termination, or any greater annual base salary
rate applicable to the Employee during the two-year period prior to the Date of
Termination.     (ii)   An amount equal to the largest annual bonus paid or
payable to the Employee for the three consecutive years prior to the year in
which the Employee’s Date of Termination occurs (or, if fewer than three, for
the years in which the Employee is employed).

Determinations under this paragraph (c) shall be subject to the following:
(I) If any portion of the Employee’s salary has been reduced to reflect elective
deferrals of amounts that would otherwise be included in salary in the absence
of such deferral,

1



--------------------------------------------------------------------------------



 



those deferred amounts shall be included in the determination of the Employee’s
salary at the time they would have been paid in the absence of such deferral.
Conversely, such amounts shall not be included in the Employee’s salary when
they are paid at the end of the deferral period.
(II) A bonus is deemed paid for a year if it is earned as a result of services
that are performed by the Employee in that year. If any portion of the
Employee’s bonus has been reduced to reflect elective deferrals of amounts that
would otherwise be included in bonus in the absence of such deferral, those
deferred amounts shall be included in the determination of the Employee’s bonus
without regard to such deferral. Conversely, such amounts shall not be included
in the Employee’s bonus when they are paid at the end of the deferral period.
(III) The determination of the bonus amount paid or payable to the Employee for
any year shall be annualized if the Employee is not employed by the Company or
an Affiliate for the entire year.
(IV) If the Employee’s Date of Termination occurs within the period beginning on
a Change of Control Date and ending on the last day of the 24th calendar month
following the calendar month in which the Change of Control Date occurs, then
the amount determined in accordance with paragraph (ii) above shall be not less
than the largest of the annual bonus amounts paid or payable to the Employee for
the three consecutive years prior to the year in which the Change of Control
Date occurs (or, if fewer than three, for the years in which the Employee is
employed).
(V) For the avoidance of doubt, it is recited here that “Aggregate Annual
Compensation” will not include the following: (1) amounts realized from the
exercise of a nonqualified stock option; (2) amounts realized when restricted
stock (or property) held by the Employee either becomes freely transferable or
is no longer subject to a substantial risk of forfeiture; and (3) amounts
realized from the sale, exchange or other disposition of stock acquired under an
incentive stock option or an employee stock purchase plan.
(VI) If the Employee is employed by one or more Affiliates in any of the three
consecutive years prior to the year in which the Employee’s Date of Termination
occurs, the determination of the bonus paid or payable in any year shall include
amounts paid or payable by such Affiliate or Affiliates for such year.
(VII) If the Employee has not been employed by the Company for a sufficient
period of time to have been eligible to have received a bonus from the Company
or any Affiliate, the Employee’s bonus amount shall be the target bonus in
effect for the year in which the Employee’s Date of Termination occurs.

(d)   “Basic Benefits” means health, dental, and life benefits (including
accidental death/dismemberment) for the Employee and the Employee’s family.  
(e)   “Board” means the Board of Directors of the Company.

2



--------------------------------------------------------------------------------



 



(f)   “Cause” means:

  (i)   the willful and continued failure by the Employee to substantially
perform his or her duties with the Company (other than any such failure
resulting from the Employee being Disabled), within a reasonable period of time
after a written demand for substantial performance is delivered to the Employee
by the Employee’s Supervisor, which demand specifically identifies the manner in
which the Employee’s Supervisor believes that the Employee has not substantially
performed such duties;     (ii)   the willful engaging by the Employee in
conduct which is demonstrably and materially injurious to the Company or any
Affiliate, monetarily or otherwise; or     (iii)   the engaging by the Employee
in egregious misconduct involving serious moral turpitude to the extent that, in
the reasonable judgment of the Employee’s Supervisor, the Employee’s credibility
and reputation no longer conform to the standard of the Company’s employees.

For purposes of this paragraph (f), no act, or failure to act, on the Employee’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Employee not in good faith and without reasonable belief that the Employee’s
action or omission was in the best interest of the Company and Affiliates.

(g)   A “Change of Control Date” shall be deemed to have occurred each time any
one of the events described in paragraphs (i), (ii), (iii), or (iv) below
occurs; provided that if a Change of Control Date occurs by reason of an
acquisition by any Person that comes within the provisions of paragraph
(i) below), no addition Change of Control Date shall be deemed to occur under
such paragraph (i) by reason of subsequent changes in holdings by such Person
(except if the holdings by such Person are reduced below 30% and thereafter
increase to 30% or above). For the purpose of this paragraph (g), the term
“Company” shall include Devon Energy Corporation and any successor thereto.

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) if,
immediately after such acquisition, such Person has beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (I) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (II) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control Date: (A) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities; (B) any acquisition by
the Company; (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

3



--------------------------------------------------------------------------------



 



      (D) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B), and (C) of paragraph (iii) below.

  (ii)   Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, appointment or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or publicly threatened election contest (as such terms
are used in Rule 14a-l 1 promulgated under the Exchange Act) with respect to the
election or removal of directors or other actual or publicly threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

  (iii)   A reorganization, share exchange, merger or consolidation (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the ultimate
parent entity resulting from such Business Combination (including, without
limitation, an entity which, as a result of such transaction, has ownership of
the Company or all or substantially all of the assets of the Company either
directly or through one or more subsidiaries) in substantially the same relative
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding common stock of the ultimate parent entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Incumbent Board
providing for such Business Combination, or were elected, appointed or nominated
by the Incumbent Board.

4



--------------------------------------------------------------------------------



 



  (iv)   Approval by the shareholders of the Company of (A) a complete
liquidation or dissolution of the Company or, (B) the sale or other disposition
of all or substantially all of the assets of the Company, other than to an
entity with respect to which following such sale or other disposition, (1) more
than 50% of, respectively, the then outstanding shares of common stock of such
entity and the combined voting power of the then outstanding voting securities
of such entity entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
relative proportions as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) less than 30% of, respectively, the
then outstanding shares of common stock of such entity and the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by any Person (excluding any employee benefit plan (or related
trust) of the Company or such entity), except to the extent that such Person
owned 30% or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities prior to the sale or disposition, and (3) at least a majority
of the members of the board of directors of such entity were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Incumbent Board providing for such sale or other disposition of
assets of the Company, or were elected, appointed or nominated by the Incumbent
Board.

If (I) the Employee’s Date of Termination occurs on or after the date of
approval by the Company’s shareholders of a transaction described in paragraph
(iii) above; (II) the transaction so approved by shareholders is consummated and
constitutes a Change of Control Date under paragraph (iii) above; and
(III) prior to the consummation of such transaction, the Employee’s Date of
Termination occurs, then for purposes of applying the provisions of paragraph
6(c), the Change of Control Date shall be deemed to have occurred with respect
to such Employee immediately prior to such Employee’s Date of Termination
provided that, to the extent that the application of this sentence results in
the Employee becoming entitled to benefits under this Agreement, commencement of
such benefits shall be required to occur not earlier than the date of the
consummation of the transaction.
If (A) the Employee’s Date of Termination occurs prior to a Change of Control
Date under circumstances described in paragraph 5(f) (relating to termination of
employment by the Company without Cause); (B) the Participant reasonably
demonstrates that such termination either:
(1) was at the request of a third party who had indicated an intention or taken
steps reasonably calculated to effect a Change of Control Date or who
effectuates a Change of Control Date or

5



--------------------------------------------------------------------------------



 



(2) was otherwise in connection with, or in anticipation of, a Change of Control
Date which actually occurs,
then, for purposes of this Plan, a Change of Control Date with respect to that
Participant shall be deemed to be the date immediately prior to the
Participant’s Date of Termination; provided that, to the extent that the
application of this sentence results in the Employee becoming entitled to
benefits under this Agreement, commencement of such benefits shall be required
to occur not earlier than the date of the Change in Control or, in the case of a
Change in Control described in paragraph (ii) above, consummation of the
transaction. If any such termination occurs while an agreement is pending and
the effective provisions of such agreement provide for a transaction or
transactions which, if consummated, would constitute a Change of Control Date,
and such Change of Control Date occurs, then such termination shall conclusively
be presumed to be in connection with a Change of Control Date.

(h)   “Code” means the Internal Revenue Code of 1986, as amended.   (i)  
“Company” means Devon Energy Corporation, a Delaware corporation.   (j)  
“Confidential Information” shall include all non-public information (including,
without limitation, information regarding litigation and pending litigation)
concerning the Company and the Affiliates which was acquired by or disclosed to
the Employee during the course of employment with the Company, or during the
course of consultation with the Company prior to the commencement of employment
and following the Date of Termination (regardless of whether consultation is
pursuant to paragraph 12).   (k)   “Date of Termination” means the last day the
Employee is employed by the Company (including any successor to the Company as
determined in accordance with paragraph 18). If the Employee becomes employed by
the entity into which Devon Energy Corporation is merged, or the purchaser of
substantially all of the assets of Devon Energy Corporation, or a successor to
such entity or purchaser, the Employee shall not be treated as having terminated
employment for purposes of this Agreement until such time as the Employee
terminates employment with the successor (including, without limitation, the
merged entity or purchaser). If the Employee is transferred to employment with
Devon Energy Corporation (including a successor to Devon Energy Corporation) or
an Affiliate, such transfer shall not constitute a termination of employment for
purposes of this Agreement, provided that the new employer agrees to assume this
Agreement and be substituted for the Company under this Agreement.   (l)   The
Employee shall be considered “Disabled” during any period in which a physical or
mental disability which renders the Employee incapable, after reasonable
accommodation, of performing the duties under this Agreement. The Employee shall
be considered “Permanently Disabled” during any period in which the Employee is
Disabled; provided, however, that the Employee shall not be considered to be
“Permanently Disabled” on the Date of Termination unless, at that time (i) such
disability is reasonably expected by the Employee’s Supervisor to continue for
at least 90 days after the Date of Termination, and (ii) at the Date of
Termination, the Employee is eligible for

6



--------------------------------------------------------------------------------



 



    income replacement benefits under the Company’s long-term disability plan or
another arrangement providing substantially similar benefits. In the event of a
dispute as to whether the Employee is Disabled or Permanently Disabled, the
Company may refer the same to a licensed practicing physician of the Company’s
choice, and the Employee agrees to submit to such tests and examinations as such
physician shall deem appropriate.

(m)   “Effective Date” means September 14, 2004.   (n)   “Exchange Act” means
the Securities Exchange Act of 1934.   (o)   “Good Reason” shall include:

  (i)   The assignment to the Employee of any position which results, in the
aggregate, in a material reduction in the Employee’s rank, status, or
responsibilities; provided that the Employee shall not be deemed to have been
assigned a position described in this paragraph (i) solely because of a change
in the Employee’s reporting relationship.     (ii)   A revision by the Company
of the Employee’s rate of salary to a rate that is less than the Employee’s rate
of salary immediately prior to such revision, or a material failure to provide
incentive compensation opportunities or benefits to the Employee that are
provided to other similarly situated employees of the Company.     (iii)   The
relocation of the Employee’s base office to an office that is more than 50
highway miles of the Employee’s base office on the Effective Date.     (iv)  
The failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement.     (v)   Any purported
termination of the Employee’s employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (p) below, and
for purposes of this Agreement, no such purported termination shall be
effective.     (vi)   Any material breach of this Agreement by the Company not
described in paragraphs (i) through (v) next above.

(p)   A “Notice of Termination” means a dated notice which indicates the Date of
Termination (not earlier than the date on which the notice is provided), and
which indicates the specific termination provision in this Agreement relied on
and which sets forth in reasonable detail the facts and circumstances, if any,
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated.

(q)   “Retiree Medical Benefit Coverage” shall be the coverage in effect under
the retiree medical benefit plan applicable to the Employee, or which would be
applicable to the

7



--------------------------------------------------------------------------------



 



    Employee if the Employee’s employment then terminated and the Employee
satisfied the applicable age and service requirements.

(r)   “The Employee’s “Supervisor” will be the person to whom the Employee
reports. The identity of the Employee’s “Supervisor” shall be determined by the
Chief Executive Officer or the designee of the Chief Executive Officer of the
Company from time to time.

     2. Rights Provided By Agreement. This Agreement does not constitute a
guarantee of continued employment but instead provides for certain rights and
benefits in the event the Employee’s employment with the Company terminates
under the circumstances described herein.
     3. Compensation. Subject to the terms of this Agreement, while the Employee
is employed by the Company, the Company shall provide such compensation for the
Employee’s services as shall be determined from time to time by the Company. All
payments and distributions under this Agreement are subject to withholding of
all applicable taxes.
     4. Certain Additional Payments by the Company.

(a)   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, benefit, or distribution from the
Company, any affiliate of the Company, or trusts established by the Company or
by any affiliate of the Company for the benefit of its employees, to the
Employee or for the Employee’s benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise,
including, by way of example and not by way of limitation, acceleration of the
date of vesting, payment, rate of payment, benefit or right to future payment or
benefit under any plan, program or arrangement of the Company or by any other
company, person or entity (a “Payment”), would be subject to the excise tax
imposed by section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Employee of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the sum of: (i) the Excise Tax imposed upon the
Payments; plus (ii) an amount equal to the product of any deductions disallowed
for federal, state, or local income tax purposes because of the inclusion of the
Gross-Up Payment in the Employee’s adjusted gross income multiplied by the
highest applicable marginal rate of federal, state, or local income taxation,
respectively, for the calendar year in which the Gross-Up Payment is to be made.

(b)   Subject to the provisions of paragraph 4(c), all determinations required
to be made under this paragraph 4, including whether a Gross-Up Payment is
required and the amount of such Gross-Up Payment, shall be made by a nationally
recognized certified public accounting firm as may be selected by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Employee within 15 business days of the receipt of
notice from the Employee that there has been a

8



--------------------------------------------------------------------------------



 



    Payment which would be subject to the Excise Tax, or such earlier time as is
requested by the Company. The initial Gross-Up Payment, if any, as determined
pursuant to this paragraph 4(b), shall be paid to the Employee within five days
of the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Employee, it shall furnish the
Employee with an opinion that the Employee has substantial authority not to
report any Excise Tax on the Employee’s federal income tax return. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee. As a result of the uncertainty in the application of section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payment which will not have been made by
the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph 4(c) and the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.

(c)   The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Employee knows of such
claim, and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Employee shall not pay such claim
prior to the expiration of the 30-day period following the date on which the
Employee gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim;     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;    
(iii)   cooperate with the Company in good faith in order effectively to contest
such claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on

9



--------------------------------------------------------------------------------



 



the foregoing provisions of this paragraph 4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Employee to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner. The Employee agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Employee to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Employee, on an interest-free basis and shall
indemnify and hold the Employee harmless, on an after-tax basis, from any Excise
Tax or income tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Employee
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d)   If, after the receipt by the Employee of an amount advanced by the Company
pursuant to paragraph 4(c), the Employee becomes entitled to receive any refund
with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of paragraph 4(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to paragraph 4(c), a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify the Employee in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

     5. Termination. The Employee’s employment with the Company during the
Agreement Term may be terminated by the Company or the Employee under the
circumstances described in paragraphs 5(a) through 5(f):

(a)   Death. The Employee’s employment hereunder will terminate upon the
Employee’s death.   (b)   Permanently Disabled. The Company may terminate the
Employee’s employment during any period in which the Employee is Permanently
Disabled.   (c)   Cause. The Company may terminate the Employee’s employment at
any time for Cause.

10



--------------------------------------------------------------------------------



 



(d)   Constructive Discharge. If (I) the Employee provides written notice to the
Company of the occurrence of Good Reason within a reasonable time (not to exceed
90 days) after the Employee has knowledge of the circumstances constituting Good
Reason, which notice shall specifically identifies the circumstances which the
Employee believes constitute Good Reason; (II) the Company fails to notify the
Employee of the Company’s intended method of correction within a reasonable
period of time after the Company receives the notice, or the Company fails to
correct the circumstances within a reasonable period of time after such notice;
and (III) the Employee resigns within a reasonable time after receiving the
Company’s response, if such notice does not indicate an intention to correct
such circumstances, or within a reasonable time after the Company fails to
correct such circumstances; then the Employee shall be considered to have been
subject to a Constructive Discharge by the Company. Notwithstanding the
foregoing provisions of this paragraph (d), the Employee shall not be deemed to
have been subject to a “Constructive Discharge” unless the Employee remains in
the employ of the Company for the period requested by the Company at a rate of
pay not less than his or her rate of pay immediately prior to the event giving
rise to the Employee’s notice (not to exceed 90 days after the Employee provides
written notice in accordance with clause (I) above).   (e)   Termination by
Employee. The Employee may terminate his or her employment hereunder at any time
for any reason by giving the Company prior written Notice of Termination, which
Notice of Termination shall be effective not less than 30 days after it is given
to the Company, provided that nothing in this Agreement shall require the
Employee to specify a reason for any such termination. However, to the extent
that the procedures specified in paragraph 5(d) are required, the procedures of
this paragraph 5(e) may not be used in lieu of the procedures required under
paragraph 5(d).   (f)   Termination by Company. The Company may terminate the
Employee’s employment hereunder at any time for any reason, by giving the
Employee prior written Notice of Termination, which Notice of Termination shall
be effective immediately, or such later time as is specified in such notice. The
Company shall not be required to specify a reason for the termination under this
paragraph (f), provided that termination of the Employee’s employment by the
Company shall be deemed to have occurred under this paragraph (f) only if it is
not for reasons described in paragraph 5(a), 5(b), 5(c), 5(d), or 5(e).   (g)  
Notice of Termination. Any termination of the Employee’s employment by the
Company or the Employee (other than a termination pursuant to paragraph 5 (a))
must be communicated by a written Notice of Termination to the other party
hereto.   (h)   Effect of Termination. If, on the Date of Termination, the
Employee is a member of the Board of Directors of the Company or any of the
Affiliates, or holds any other position with the Company and the Affiliates, the
Employee shall resign from all such positions as of the Date of Termination.

11



--------------------------------------------------------------------------------



 



     6. Rights Upon Termination. The Employee’s right to payment and benefits
under this Agreement for periods after the Date of Termination shall be
determined in accordance with the following provisions of this paragraph 6:

(a)   General. If the Employee’s Date of Termination occurs during the Agreement
Term for any reason, the Company shall pay to the Employee:

(i) The Employee’s salary for the period ending on the Date of Termination.
(ii) Payment for unused vacation days, as determined in accordance with Company
policy as in effect from time to time.
(iii) If the Date of Termination occurs after the end of the period during which
performance is measured for purposes of determining eligibility for a
performance bonus, the Employee shall be paid such bonus amount at the regularly
scheduled time.
(iv) The Employee and any of the Employee’s dependents shall be eligible for
COBRA continuation coverage (as described in section 4980B of the Code) to the
extent required by applicable law.
(v) Any other payments or benefits to be provided to the Employee by the Company
pursuant to any employee benefit plans or arrangements established or adopted by
the Company, to the extent such amounts are due from the Company in accordance
with the terms of such plans or arrangements. The Employee’s right to payments
under this paragraph (v) shall include, without limitation, any rights to
indemnification from the Company, or from a third-party insurer for directors
and officers liability coverage) with respect to any costs, losses, claims,
suits, proceedings, damages or liabilities to which the Employee may become
subject (regardless of whether they arise during the Employee’s employment or
after his or her Date of Termination for any reason) which arise out of, are
based upon or relate to the Employee’s employment by the Company and any
predecessors, or the Employee’s service as an officer or member of the Board of
Directors of the Company or any predecessor or any Affiliate.
Except as may otherwise be expressly provided to the contrary in this Agreement,
nothing in this Agreement shall be construed as requiring the Employee to be
treated as employed by the Company for purposes of any employee benefit plan or
arrangement following the Employee’s Date of Termination. If the Employee’s Date
of Termination occurs during the Agreement Term under circumstances described in
paragraph 5(a) (relating to Employee’s death), paragraph 5(b) (relating to
Employee’s being Permanently Disabled), paragraph 5(c) (relating to the
Employee’s termination for Cause), paragraph 5(e) (relating to the Employee’s
resignation), or after the end of the Agreement Term then, except as otherwise
expressly provided in this Agreement or otherwise agreed in writing between the
Employee and the Company, the Company shall have no obligation to make payments
under the Agreement for periods after the Employee’s Date of Termination.

12



--------------------------------------------------------------------------------



 



(b)   Termination without Cause and Constructive Discharge. If the Employee’s
Date of Termination occurs during the Agreement Term under circumstances
described in paragraph 5(d) (relating to Constructive Discharge) or paragraph
5(f) (relating to termination by the Company without Cause), then, in addition
to the amounts payable in accordance with paragraph 6(a):

  (i)   The Company shall pay to the Employee in a lump sum, in cash, within 30
days after the Date of Termination, an amount equal to two (2) times the
Employee’s Aggregate Annual Compensation.     (ii)   The Company shall pay for a
reasonable amount of outplacement services to be performed by an outplacement
service provider mutually agreeable by the Employee and the Company. The amount
of such outplacement services will be commensurate with the Employee’s title and
position with the Company and other employees similarly situated in other
companies within the Company’s peer industry group.     (iii)   The Employee
shall receive payment of the bonus for the performance period in which the Date
of Termination occurs, based on actual performance for the entire period, and
payable at the same time it is payable for other participants in the bonus plan;
provided, however, that it shall be subject to a pro-rata reduction for the
portion of the performance period following the Date of Termination.

In no event, however, shall the Employee be entitled to receive any amounts,
rights, or benefits under this paragraph (b) unless the Employee executes a
release of claims against the Company in a form prepared by the Company.

(c)   Change of Control Benefits. If, during the period beginning on a Change of
Control Date and ending on the last day of the 24th calendar month following the
calendar month in which a Change of Control Date occurs, the Employee’s Date of
Termination occurs under circumstances described in paragraph 5(d) (relating to
Constructive Discharge) or paragraph 5(f) (relating to termination by the
Company without Cause), then, in addition to the benefits provided payable in
accordance with paragraph 6(a) and paragraph 6(b):

  (i)   For the period beginning on the Date of Termination, and ending on the
24-month anniversary of the Date of Termination, the Company shall continue the
Basic Benefits to the Employee and/or the Employee’s family which are
concurrently being provided to individuals then employed by the Company during
that period in positions comparable to the Employee’s position prior to the Date
of Termination, subject to the Employee making the contributions that are
generally required of employees of the Company for such coverage from time to
time. At the end of such 24-month period, the Employee shall be eligible to
purchase COBRA medical continuation coverage (as described in section 4980B of
the Code (if any), with the period of medical benefit coverage provided in
accordance with the first sentence of this paragraph (c) being counted toward
the Company’s obligation to provide COBRA coverage. However, during any period
after the

13



--------------------------------------------------------------------------------



 



      Employee’s Date of Termination during which the Employee is eligible to
obtain medical benefit coverage (with respect to the Employee or the Employee’s
family) from the Employee’s employer, or other person to whom the Employee
provides service, the Employee will file such an application, and take such
other steps as may be necessary to obtain such coverage (including the payment
of premiums), and to the extent permitted by applicable law, coverage obtained
in accordance with this sentence shall be primary.

  (ii)   The Employee’s entitlement to Retiree Medical Benefit Coverage shall be
determined as though, at the Date of Termination, the Employee had earned
24 months of service in addition to the Employee’s actual service at the Date of
Termination, and as though the Employee was two years older than the Employee’s
actual age at the Date of Termination (provided that the additional deemed age
and service shall not be construed to reduce the Employee’s right to Retiree
Medical Benefit Coverage which may otherwise be reduced by reason of additional
age or service).     (iii)   Regardless of whether the Date of Termination has
occurred prior to, on, or after the Change of Control Date, for the period
continuing at all times after the Change of Control Date (if any), the Retiree
Medical Benefit Coverage (as applied to the Employee and the Employee’s family)
shall not be modified to adversely affect the Employee’s right to coverage or
benefits as compared to the coverage that was provided immediately prior to the
Change of Control Date.

     7. Duties on Termination. Subject to the terms and conditions of this
Agreement, during the period beginning on the date of delivery of a Notice of
Termination, and ending on the Date of Termination, the Employee shall continue
to perform the duties as set forth in this Agreement, and shall also perform
such services for the Company as are necessary and appropriate for a smooth
transition to the Employee’s successor, if any. Notwithstanding the foregoing
provisions of this paragraph 7, the Company may suspend the Employee from
performing the duties under this Agreement following the delivery of a Notice of
Termination providing for the Employee’s resignation, or delivery by the Company
of a Notice of Termination providing for the Employee’s termination of
employment for any reason; provided, however, that during the period of
suspension (which shall end on the Date of Termination), the Employee shall
continue to be treated as employed by the Company for other purposes, and the
Employee’s rights to compensation or benefits shall not be reduced by reason of
the suspension. Following the Date of Termination, the Employee agrees to return
to the Company any keys, credit cards, passes, confidential documents or
material, or other property belonging to the Company, and to return all
writings, files, records, correspondence, notebooks, notes and other documents
and things (including any copies thereof) containing any Confidential
Information.
     8. Mitigation, Alienation, and Set-Off. The Employee shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise. The Company shall not be entitled to set off
against the amounts payable to the Employee under this Agreement any amounts
owed to the Company by the Employee, any amounts earned by the Employee in other
employment after termination of employment with the

14



--------------------------------------------------------------------------------



 



Company, or any amounts which might have been earned by the Employee in other
employment had such other employment been sought. This Agreement is personal to
the Employee and may not be assigned by the Employee without the written consent
of the Company. The interests of the Employee under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Employee or
the Employee’s beneficiary. However, to the extent that rights or benefits under
this Agreement otherwise survive the Employee’s death, the Employee’s heirs and
estate shall succeed to such rights and benefits pursuant to the Employee’s will
or the laws of descent and distribution; provided that the Employee shall have
the right at any time and from time to time, by notice delivered to the Company,
to designate or to change the beneficiary or beneficiaries with respect to such
benefits.
     9. Confidential Information. The Employee agrees that, during the Agreement
Term, and at all times thereafter:

(a)   Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out the duties to the
Company and the Affiliates, or except to the extent that the Employee has
express authorization from the Company, the Employee agrees to keep secret and
confidential indefinitely, all Confidential Information, and not to disclose the
same, either directly or indirectly, to any other person, firm, or business
entity, or to use it in any way. The Employee shall, during the continuance of
the Employee’s employment, use the Employee’s best efforts to prevent the
unauthorized publication or misuse of any Confidential Information.   (b)   To
the extent that any court or agency seeks to have the Employee disclose
Confidential Information, the Employee shall promptly inform the Company, and
shall take reasonable steps to prevent disclosure of Confidential Information
until the Company has been informed of such requested disclosure, and the
Company has an opportunity to respond to such court or agency. To the extent
that the Employee obtains information on behalf of the Company or any of the
Affiliates that may be subject to attorney-client privilege as to the Company’s
attorneys, the Employee shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.   (c)  
Nothing in the foregoing provisions of this paragraph 9 shall be construed so as
to prevent the Employee from using, in connection with the Employee’s employment
for himself or herself or an employer other than the Company or any of the
Affiliates, knowledge which was acquired during the course of the Employee’s
employment with the Company and the Affiliates, and which is generally known to
persons of the Employee’s experience in other companies in the same industry.  
(d)   This paragraph 9 shall not be construed to unreasonably restrict the
Employee’s ability to disclose confidential information in an arbitration
proceeding or a court proceeding in connection with the assertion of, or defense
against any claim of breach of this Agreement. If there is a dispute between the
Company and the Employee as to whether information may be disclosed in
accordance with this paragraph (d), the matter shall be submitted to the
arbitrators or the court (whichever is applicable) for decision.

15



--------------------------------------------------------------------------------



 



     10. Non-Disparagement. The Employee shall not, while employed by the
Company, and after the Date of Termination, publicly (e.g., via an interview or
speech or presentation available to the public) criticize, defame, or disparage
the Company or its Affiliates or their officers or directors, orally or in
writing, unless compelled by law to do so. While the Employee is employed by the
Company, and after the Date of Termination, the Company agrees, on behalf of
itself and its Affiliates, that neither the officers nor the directors of the
Company or the Affiliates shall publicly (e.g., via an interview or speech or
presentation available to the public) criticize, defame, or disparage the
Employee, orally or in writing, unless compelled by law to do so.
     11. Other Duties. Nothing in paragraph 9 or 10 shall be construed as
limiting the Employee’s duty of loyalty to the Company, or any other duty the
Employee may otherwise have to the Company, while employed by the Company.
     12. Assistance with Claims. The Employee agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the Employee’s Date of Termination, the Employee will assist the Company and the
Affiliates in defense of any claims that may be made against the Company and the
Affiliates, and will assist the Company and the Affiliates in the prosecution of
any claims that may be made by the Company or the Affiliates, to the extent that
such claims may relate to services performed by the Employee for the Company and
the Affiliates. The Employee agrees to promptly inform the Company if the
Employee becomes aware of any lawsuits involving such claims that may be filed
against the Company or any Affiliate. The Company agrees to provide legal
counsel to the Employee in connection with such assistance (to the extent
legally permitted), and to reimburse the Employee for all of the Employee’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses. For periods after the Employee’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Employee for such assistance. The Employee also agrees to promptly inform the
Company if asked to assist in any investigation of the Company or the Affiliates
(or their actions) that may relate to services performed by the Employee for the
Company or the Affiliates, regardless of whether a lawsuit has then been filed
against the Company or the Affiliates with respect to such investigation.
     13. Equitable Remedies. The Employee acknowledges that the Company and/or
the Affiliates would be irreparably injured by a violation of paragraph 9 or 10,
and agrees that the Company and any affected Affiliate, in addition to any other
remedies available to it for such breach or threatened breach, shall be entitled
to a preliminary injunction, temporary restraining order, or other equivalent
relief, restraining the Employee from any actual or threatened breach of either
paragraph 9 or 10. The Company acknowledges that the Employee would be
irreparably injured by a violation of paragraph 10, and agrees that the
Employee, in addition to any other remedies available to the Employee for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the Company
from any actual or threatened breach of paragraph 10. If a bond is required to
be posted in order for the Company, an Affiliate, or the Employee to secure an
injunction or other equitable remedy, the parties agree that said bond need not
be more than a nominal sum.

16



--------------------------------------------------------------------------------



 



     14. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Employee lives, no person, other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.
     15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma, without reference to
principles of conflict of laws except as superseded by applicable federal law.
All disputes shall be arbitrated or litigated (whichever is applicable) in
Oklahoma City, Oklahoma.
     16. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     17. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues. Notwithstanding the foregoing provisions
of this paragraph 17, the Employee shall be deemed to have waived the right to
claim any benefit under paragraph 6(b) and 6(c) (relating to separation benefits
and certain change of control benefits) if he or she fails to file a claim with
the Company for such benefits within 90 days following the date on which he or
she has knowledge of the circumstances which the Employee believes give rise to
the right to benefits.
     18. Successors, Assumption of Contract. This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company,
subject to the following:

(a)   The Company may assign its rights and obligations under this Agreement to
any Affiliate. The Company will require that any assignee (pursuant to the
preceding sentence) and will require that any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such assignment or
succession had taken place.   (b)   Notwithstanding the foregoing provisions of
this paragraph 18, if an assignee or the successor is required to assume the
obligations of this Agreement under paragraph 18(a), and fails to execute and
deliver to the Employee a written acknowledgment of the assumption at that time
or, if later, promptly following demand by the Employee for execution and
deliver of such an acknowledgment, then the successor shall not be substituted
as the Company, the Employee shall be entitled to payments and benefits as
provided under paragraph 6(b), and if the Employee is then employed by the
Company

17



--------------------------------------------------------------------------------



 



    (or successor), the Employee’s employment shall be deemed to have been
terminated by the Company under circumstances described in paragraph 5(f), and
the Employee shall not be required to perform services under this Agreement
after such deemed termination.

(c)   The Company’s rights and obligations under this Agreement may not be
assigned to an entity that is not an Affiliate without the Employee’s consent.
If, during the Agreement Term, and prior to the date that would otherwise be the
Employee’s Date of Termination in the absence of this sentence, the Company
ceases to be either Devon Energy Corporation (or successor thereto) or an
Affiliate, then, as of the Employee’s Date of Termination shall be deemed to
have occurred as of the date of such cessation by the Company for reasons other
than Cause.

     19. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

(a)   in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;   (b)   in the case
of certified or registered U.S. mail, five days after deposit in the U.S. mail;
or   (c)   in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
to the Company:
Devon Energy Corporation
20 North Broadway, Suite 1500
Oklahoma City, Oklahoma 73102-8260
or to the Employee’s current home address on file.
All notices to the Company shall be directed to the attention of Senior Vice
President, Administration of the Company, with a copy to the Vice President,
Human Resources of the Company. Each party, by written notice furnished to the
other party, may modify the applicable delivery address, except that notice of
change of address shall be effective only upon receipt.

18



--------------------------------------------------------------------------------



 



     20. Arbitration. In the event of a dispute, claim, or controversy regarding
the Employee’s rights and obligations in connection with the Employee’s
employment or otherwise under this Agreement, the following shall apply:

(a)   The parties agree that the Employee’s employment and this Agreement relate
to interstate commerce, and that any disputes, claims or controversies between
the Employee and the Company which may arise out of or relate to the Employee’s
employment relationship or this Agreement shall be settled by arbitration. This
agreement to arbitrate shall survive the Date of Termination. Any arbitration
shall be in accordance with the Rules of the American Arbitration Association
and shall be undertaken pursuant to the Federal Arbitration Act. Arbitration
will be held in Oklahoma City, Oklahoma unless the parties mutually agree on
another location. The decision of the arbitrator(s) will be enforceable in any
court of competent jurisdiction.   (b)   The parties agree that punitive,
liquidated or indirect damages shall not be awarded by the arbitrator(s) unless
such damages would be awarded by a court of competent jurisdiction.   (c)   This
paragraph 20 shall not be construed to limit the right of the Company, an
Affiliate, or the Employee to obtain relief under paragraph 13 with respect to
any matter or controversy subject to paragraph 13, or otherwise to prevent any
on-going breach by the Employee or the Company and, pending a final
determination by the arbitrator with respect to any such matter or controversy,
the Company or the Employee shall be entitled to obtain any such relief by
direct application to state, federal, or other applicable court, without being
required to first arbitrate such matter or controversy.

     21. Attorney Fees. In the event of a dispute, claim, or controversy
regarding the Employee’s rights and obligations in connection with the
Employee’s employment or otherwise under this Agreement, the following shall
apply:

(a)   The Company otherwise responsible for payment of the benefits shall
reimburse the Employee for all legal fees and expenses reasonably incurred by
the Employee in connection with such contest or dispute (provided that such
legal fees are calculated on an hourly, and not on a contingency fee, basis),
costs and expenses incurred by the Employee in connection with such enforcement
or defense.   (b)   The Employee shall be entitled to select his or her legal
counsel; provided, however, that such right of selection shall not affect the
requirement that any costs and expenses reimbursable under this paragraph 21 be
reasonable.   (c)   Except as otherwise provided in paragraph (d) below,
reimbursement by the Company shall be made as soon as practicable following the
resolution of the contest or dispute to the extent the Company receives
appropriate documentation evidencing the incurrence of such attorneys’ fees,
costs, and expenses. However, subject to paragraph (d) below, such reimbursement
shall be due under this paragraph 21 only if the Employee is successful in

19



--------------------------------------------------------------------------------



 



    respect of one or more of the Employee’s material claims or defenses
brought, raised or pursued in connection with such contest or dispute.

(d)   In the event that (i) within the period beginning on the Change of Control
Date and ending on the last day of the 24th calendar month following the
calendar month in which a Change of Control Date, a claim (a “Claim”) for
arbitration or a lawsuits filed by the Company or the Employee in connection
with a dispute, claim, or controversy regarding the Employee’s rights and
obligations in connection with the Employee’s employment or otherwise under this
Agreement or (ii) a Claim has been filed prior to a Change of Control Date but
has not been resolved as of the Change of Control Date, then payments required
under this paragraph 21 with respect to such Claim shall be made by the Company
to the Employee (or directly to the Employee’s attorney) promptly following
submission to the Company of appropriate documentation evidencing the incurrence
of such attorneys’ fees, costs, and expenses. The Employee shall repay the
Company the amount of any such reimbursement received in connection with such
dispute in accordance with this paragraph 21 (without interest) as soon as
practicable following the resolution of such contest or dispute; provided,
however, that this sentence shall not apply (and no repayment shall be due from
the Employee) if the Employee is successful in respect of any one or more of the
Employee’s material claims or defenses brought, raised or pursued in connection
with such contest or dispute.   (e)   The guarantee of payment in accordance
with paragraph 22 of amounts due under this Agreement shall apply to this
paragraph 21.

     22. Secondary Liability for Payment. To the extent that the Company and/or
an Affiliate are not otherwise obligated to provide benefits to the Employee by
the provisions of the Agreement, the Company shall take such actions as are
necessary, and cause each Affiliate to take such actions as are necessary, to
cause each such entity (the “Guarantors”) to jointly and severally guarantee the
payment of benefits otherwise due to the Employee under this Agreement. However,
in no event shall the guarantee provided by the preceding sentence give rise to
an obligation unless the Company does not pay such benefit within 30 days of the
due date for such payment, and no entity organized under the laws of any
jurisdiction outside the United States shall have an obligation to enter into
such guarantee. Each of the Guarantors shall be subrogated to the Employee’s
rights under the Agreement to the extent of any payments by each such Guarantor
to or on account of the Employee under this paragraph 22. For the avoidance of
doubt, it is recited here that after a transaction described in paragraph 18(c),
this paragraph 22 shall continue to be applicable to the Employee.
     23. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes any and all prior or contemporaneous oral and prior
written agreements and understandings, subject to the following:

(a)   This Agreement shall not adversely affect the Employee’s rights under the
terms of any option on stock of the Company or any other award based on the
stock of the Company.

20



--------------------------------------------------------------------------------



 



(b)   The Employee irrevocably consents to the modification of the definition of
“Change of Control Date” in all Employee Benefit Arrangements (as defined
below), by substituting for such definition, in each such employee benefit
arrangement, the definition of “Change of Control Date” set forth in this
Agreement, with such substitution to be effective on the Effective Date. For
purposes of the preceding sentence, the term “Employee Benefit Arrangement”
shall mean each agreement with the Employee to which the Company or any
Affiliate is a party, and each plan or arrangement maintained by the Company or
any Affiliate, and including any awards outstanding under any such agreement,
plan, or arrangement, to the extent that such award, agreement, plan, or
arrangement contains a definition of “Change of Control Date.” However, this
paragraph (b) shall not apply with respect to stock options granted prior to the
Effective Date (with the grant date determined without regard to the date of
grant of any subsequent replacement awards).   (c)   There are no oral promises,
conditions, representations, understandings, interpretations or terms of any
kind as conditions or inducements to the execution hereof or in effect among the
parties.   (d)   Nothing in this Agreement shall be construed to limit any
policy or agreement that is otherwise applicable relating to confidentiality,
rights to inventions, copyrightable material, business and/or technical
information, trade secrets, solicitation of employees, interference with
relationships with other businesses, competition, and other similar policies or
agreement for the protection of the business and operations of the Company or
the Affiliates.   (e)   This Agreement shall supercede any employment agreement
or severance agreement (including any employment offer letter) covering the
Employee and signed prior to the Effective Date.   (f)   Except as may be
otherwise specifically provided in an amendment of this paragraph 23 adopted in
accordance with paragraph 14, the Employee’s rights under this Agreement shall
be in lieu of any benefits that may be otherwise payable to or on behalf of the
Employee pursuant to the terms of any severance pay arrangement of the Company
or any Affiliate or any other, similar arrangement of the Company or any
Affiliate providing benefits upon involuntary termination of employment.

     24. Acknowledgment by Employee. The Employee represents and warrants that
(i) he or she is not, and will not become a party to any agreement, contract,
arrangement or understanding, whether of employment or otherwise, that would in
any way restrict to prohibit the Employee from undertaking or performing the
duties in accordance with this Agreement or that restricts the Employee’s
ability to be employed by the Company in accordance with this Agreement;
(ii) the Employee’s employment by the Company will not violate the terms of any
policy of any prior employer of the Employee regarding competition; and
(iii) the Employee’s position with the Company, as described in this Agreement,
will not require the Employee to improperly use any trade secrets or
confidential information of any prior employer, or any other person or entity
for whom the Employee has performed services.

21



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, the Employee has hereunto set his or her hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.

             
 
      /s/ Danny Heatly    
 
                     
 
                      Danny Heatly    
 
                DEVON ENERGY CORPORATION    
 
           
 
  By:   /s/ Paul R. Poley    
 
           
 
  Its:   VP, HR    
 
           

22